AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                                                             Page I of!   }   ..2

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November I, 1987)



                       Guadalupe Perez-Avila                                   Case Number: 3: l 9-cr-2199

                                                                               Leah Weatherly Gonzales
                                                                               Defendant's Attorney   •. • • _ • .,., ..... -   •. ,- •   -·-~   c••" ..........h , '   ••• ,__,.,_..,,,_,




REGISTRATION NO. 85302298                                                                                                                 FILED
THE DEFENDANT:                                                                                                                            JUL 1 5 2019
 IZI pleaded guilty to count(s) 1 of Misdemeanor Information
 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Na tu re of Offense                                                                                    Count Number(s)
18:3                               ACCESSORY AFTER THE FACT (Misdemeanor)                                                                 1

 0 The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             .X      TIME SERVED                         0                                                                       days

  IZI Assessment: $10 WAIVED                      IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, July 15, 2019
                                                                             Date of Imposition of Sentence


                                                    2.

                                                                                                                                 . LEWIS
                                                                                                                                ISTRATE JUDGE


Clerk's Office Copy                                                                                                                                                        3: 19-cr-2199
